Terminal Disclaimer
The terminal disclaimer filed on 4/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10767749 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Claims 1-9 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:   The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a gearbox of a turbine engine comprising: an adapter, wherein the adapter comprises a first side and a second side, wherein the first side is configured for coupling a first gearbox accessory to the gearbox, wherein the second side is configured for coupling a second gearbox accessory to the gearbox, wherein the adaptor is configured to be inverted such that at least one of the first side or the second side faces the gearbox, wherein the first side comprises a first mounting pattern and the second side comprises a second mounting pattern, wherein the first mounting pattern is configured for mating with a first mounting pattern of the first gearbox accessory, and wherein the second mounting pattern is configured for mating with a second mounting pattern of the second gearbox accessory, wherein, the adaptor is selectively configured to couple the first gearbox accessory to the gearbox or the second gearbox accessory to the gearbox in response to an inversion of the at least one of the first side or the second side facing the gearbox, wherein the first mounting pattern comprises a first plurality of holes extending only partially into the adapter from the first side and wherein the second mounting pattern comprises a second plurality of holes extending only partially into the adapter from the second side; and a gear, wherein the gear comprises a gear first side and a gear second side, wherein the gear first side is configured for coupling a first spline of the first gearbox accessory to the gear and the gear second side is configured for coupling a second spline of the second gearbox accessory to the gear.  Weis et al. (U.S. Patent No. 4,610,175 A), Johansson et al. (U.S. Patent No. 2,184,840 A), Preziosi (U.S. Patent No. 3,220,078 A), and Suciu (U.S. Patent No. 8,490,411 B2) do not individually nor in combination disclose or render obvious the claim combination comprising, inter alia, the adaptor is configured to be inverted such that at 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656